DETAILED ACTION
Applicant’s response of 2/10/2021 has been entered and considered. Upon entering amendment, claims 1-2, 14-15 have been amended. As a result of the amendment, the previous rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Mukherjee (WO 2013/013858) and Reddy (2013/0003431). 
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “the balancing circuits are auxiliary converters that perform DC/DC conversion…the controller performs output control of each balancing circuit to equalize DC voltages of the two pairs of the first-side terminals of the corresponding two DC/DC converter.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record. 
	With respect to independent claim 14, the prior art of record, taken alone or in combination, does not teach the limitations ”each balancing circuit includes: a third full-bridge circuit connected between both poles of one pair of the two pairs of first-side terminals, and formed by two switching legs each composed of positive side and negative-side semiconductor elements connected in series; a fourth full-bridge circuit connected between both poles of the other pair of the two pairs of first-side terminals, and formed by two switching legs each composed of positive-side and negative-side semiconductor elements connected in series; and a 
With respect to independent claim 15, the prior art of record, taken alone or in combination, does not teach the limitations ”each balancing circuit includes: a third three-phase bridge circuit connected between both poles of one pair of the two pairs of first-side terminals, and formed by three switching legs each composed of positive-side and negative-side semiconductor elements connected in series; a fourth three-phase bridge circuit connected between both poles of the other pair of the two pairs of first-side terminals, and formed by three switching legs each composed of positive-side and negative-side semiconductor elements connected in series; and a transformer connected between intermediate connection points of the respective switching legs of the third three-phase bridge circuit and intermediate connection points of the respective switching legs of the fourth three-phase bridge circuit, and each semiconductor element in the third and fourth three-phase bridge circuits is a semiconductor switching element to which a snubber capacitor is connected in parallel.” The aforementioned limitations in combination with the rest of the limitations in claim 15 renders the claim non-obvious over the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836